FIRST AMENDMENT

FIRST AMENDMENT, dated as of November 18, 2004 (this “Amendment”), to the
Amended and Restated Credit Agreement, dated as of November 12, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among General Growth Properties, Inc. (“Holdings”), GGP Limited
Partnership (the “Partnership”), GGPLP L.L.C. (the “Company”; Holdings, the
Partnership and the Company being referred to herein, collectively, as the
“Borrowers”), the Lenders parties thereto, Banc of America Securities LLC,
Credit Suisse First Boston, Lehman Brothers Inc. and Wachovia Capital Markets,
LLC, as joint advisors, joint arrangers and joint bookrunners, Bank of America,
N.A. and Credit Suisse First Boston, as syndication agents, Eurohypo AG, New
York Branch, as documentation agent, Lehman Commercial Paper Inc., as Tranche B
administrative agent (in such capacity, the “Tranche B Administrative Agent”),
and Wachovia Bank, National Association, as general administrative agent, (in
such capacity, the “General Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders (such term and other capitalized terms used
in these recitals being used with the definitions given to such terms in
Section 1 hereof) and the Agents are parties to the Credit Agreement;

WHEREAS, the New Pro Rata Lenders wish to become parties to the Credit Agreement
and to acquire Revolving Credit Commitments, Revolving Credit Loans and Tranche
A Term Loans from the Initial Pro Rata Lenders; and

WHEREAS, the Lenders are willing to agree to certain amendments to the Credit
Agreement, subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms which are
defined in the Credit Agreement are used herein as therein defined, and the
following terms shall have the following meanings:

“Amendment Effective Date”: as defined in Section 5 hereof.

“Initial Pro Rata Lender”: as defined in Section 3 hereof.

“New Pro Rata Lender”: as defined in Section 3 hereof.

2. Pricing Amendment. On the Amendment Effective Date, the definition of
Applicable Margin set forth in Section 1.1 of the Credit Agreement will be
amended, with retroactive effect to the Closing Date, such that the Applicable
Margin with respect to the Tranche B Term Loans will be 1.25% (in the case of
Base Rate Loans) and 2.25% (in the case of Eurodollar Loans).

3. Syndication.

(a) On the Amendment Effective Date, the Lenders listed as Initial Pro Rata
Lenders on the signature pages hereto (each, an “Initial Pro Rata Lender”) will
sell and assign to each Lender listed as a New Pro Rata Lender on a signature
page hereto executed and delivered by such Lender and confirmed by the General
Administrative Agent (each, a “New Pro Rata Lender”), and each New Pro Rata
Lender will purchase and assume from the Initial Pro Rata Lenders, (i) a
Revolving Credit Commitment in the amount set forth opposite such Lender’s name
on such Lender’s signature page hereto opposite the caption “Revolving Credit
Commitment”, (ii) such New Pro Rata Lender’s Revolving Credit Percentage
(determined after giving effect to the assumption by the New Pro Rata Lenders of
the Revolving Credit Commitments assumed by them pursuant to the foregoing
clause (i)) of all Revolving Credit Loans outstanding on the Amendment Effective
Date, and (iii) a Tranche A Term Loan in the principal amount set forth opposite
such Lender’s name on such Lender’s signature page hereto opposite the caption
“Tranche A Term Loan”. Each such sale and assignment by the Initial Pro Rata
Lenders shall be made by the Initial Pro Rata Lenders in equal shares among them
and shall be deemed to have been consummated pursuant to Section 10.6(c) of the
Credit Agreement; provided, that no Assignment and Acceptance shall be executed
to effect such transaction and no registration and processing fee shall be
payable pursuant to Section 10.6(e) in connection with such transactions.
Interest on the Loans purchased by each New Pro Rata Lender pursuant hereto
shall accrue for the benefit of the Initial Pro Rata Lenders from the Closing
Date to the date upon which such New Pro Rata Lender’s purchase of such Loans is
effective pursuant to paragraph (b) below, and from and after such date such
interest shall accrue for the benefit of such New Pro Rata Lender.

(b) In consideration of the sale and assignment effected pursuant to the
foregoing paragraph (a), on the Amendment Effective Date, each New Pro Rata
Lender will pay to the General Administrative Agent, in immediately available
funds, an amount equal to 100% of the outstanding principal amount of the
Tranche A Term Loan being purchased by such New Pro Rata Lender plus 100% of
such New Pro Rata Lender’s Revolving Credit Percentage (determined after giving
effect to the assumption by the New Pro Rata Lenders of the Revolving Credit
Commitments assumed by them pursuant to clause (i) of the foregoing paragraph
(a)) of the aggregate principal amount of all Revolving Credit Loans outstanding
on the Amendment Effective Date, and such sale and assignment to each New Pro
Rata Lender will be effective upon such payment by such New Pro Rata Lender. The
General Administrative Agent will distribute to each Initial Pro Rata Lender
such Lender’s ratable share of the payments received by the General
Administrative Agent pursuant to this paragraph (b).

(c) Each Initial Pro Rata Lender (i) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that such
Initial Pro Rata Lender has not created any adverse claim upon the interest
being assigned by it hereunder and that such interest is free and clear of any
such adverse claim and (ii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party, any of
its Subsidiaries or any other obligor or the performance or observance by any
Loan Party, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto.

(d) Each New Pro Rata Lender (i) represents and warrants that it is legally
authorized to enter into this Amendment; (ii) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
described in Section 4.1 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment; (iii) agrees that it will, independently and without
reliance upon any Initial Pro Rata Lender, the Agents or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (iv) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender. From and after the Amendment Effective Date, each New Pro Rata Lender
shall be a party to the Credit Agreement and shall have the rights and
obligations of a Lender thereunder and under the other Loan Documents.

4. Representations and Warranties. Holdings and the Partnership hereby confirm,
reaffirm and restate the representations and warranties set forth in Section 4
of the Credit Agreement. Holdings and the Partnership represent and warrant
that, after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

Effectiveness. This Amendment shall become effective as of the date set forth
above on the date (the “Amendment Effective Date”) on which the General
Administrative Agent shall have received this Amendment executed and delivered
by the Borrowers, each Initial Pro Rata Lender, each New Pro Rata Lender, and
Lenders party to the Credit Agreement constituting the “Required Lenders”
thereunder and each Tranche B Term Loan Lender.

5. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
expressly referred to herein and shall not be construed as a waiver or consent
to any further or future action on the part of the Borrowers that would require
a waiver or consent of the Lenders or any Agent. Except as expressly amended
hereby, the provisions of the Credit Agreement are and shall remain in full
force and effect.

6. Counterparts. This Amendment may be executed by the parties hereto in any
number of separate counterparts (including facsimiled counterparts), each of
which shall be deemed to be an original, and all of which taken together shall
be deemed to constitute one and the same instrument.

7. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[rest of page intentionally left blank]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 
 
GENERAL GROWTH PROPERTIES, INC.
 
By: /s/ Bernard Freibaum
 
Name: Bernard Freibaum
Title: Vice President
 
GGP LIMITED PARTNERSHIP
 
By: General Growth Properties, Inc., its general partner
 
By: /s/ Bernard Freibaum
 
Name: Bernard Freibaum
Title: Vice President
 
GGPLP L.L.C.
 
By: GGP Limited Partnership, its managing member
 
By: General Growth Properties, Inc., its general partner
 
By: /s/ Bernard Freibaum
 
Name: Bernard Freibaum
Title: Vice President
 
WACHOVIA BANK, NATIONAL ASSOCIATION, as General Administrative Agent
 
By: /s/ David Hoagland
 
Name: David Hoagland
Title: Director
 
BANK OF AMERICA, N.A., as an Initial Pro Rata Lender
 
By: /s/ Michael Edwards
 
Name: Michael Edwards
Title: Managing Director
 
CREDIT SUISSE FIRST BOSTON, as an Initial Pro Rata Lender
 
By: /s/ Bill O’Daly
 
Name: Bill O’Daly
Title: Director
 
By: /s/ Cassandra Droogan
 
Name: Cassandra Droogan
Title: Associate
 
LEHMAN COMMERCIAL PAPER INC., as an Initial Pro Rata Lender
 
By: /s/ Francis X. Gilhool
 
Name: Francis X. Gilhool
Title: Authorized Signatory
 
WACHOVIA BANK, NATIONAL ASSOCIATION, as an Initial Pro Rata Lender
 
By: /s/ Charles B. Edmondson
 
Name: Charles B. Edmondson
Title: Vice President
 
EUROHYPO AG, NEW YORK BRANCH, as a Lender
 
By: /s/ Ben J. Marciano
 
Name: Ben J. Marciano
Title: Managing Director
 
By: /s/ Stephen Cox
 
Name: Stephen Cox
Title: Vice President
 
BARCLAYS BANK PLC, as a Lender
 
By:
Name:
Title:
 
SOCIETE GENERALE, as a Lender
 
By: /s/ Jeffrey C. Schultz
 
Name: Jeffrey C. Schultz
Title: Vice President
 
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
By: /s/ David A. Buck
 
Name: David A. Buck
Title: Senior Vice President
 
COMMERZBANK AG, as a Lender
 
By:
Name:
Title:
 
By:
Name:
Title:
 
CITICORP NORTH AMERICA, INC., as a Lender
 
By: /s/ David Boutou
 
Name: David Boutou
Title: Vice President
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
 
By:
Name:
Title:
 
ING REAL ESTATE FINANCE (USA) LLC, as a Lender
 
By: /s/ Michael Shields
 
Name: Michael Shields
Title: Vice President
 
MERRILL LYNCH BANK USA, as a Lender
 
By: /s/ Louis Alder
 
Name: Louis Alder
Title: Director
 
MORGAN STANLEY BANK, as a Lender
 
By: /s/ Daniel Twenge
 
Name: Daniel Twenge
Title: Vice President
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
By: /s/ Megan McBride
 
Name: Megan McBride
Title: Senior Vice President

2

New Pro Rata Lender signature page to
the Amendment dated as of November 18, 2004 to the
GENERAL GROWTH PROPERTIES, INC.
Amended and Restated Credit Agreement

 
 
     , as a
 
New Pro Rata Lender
 
By:
Name:
Title:
 
By:
Name:
Title:

Revolving Credit Commitment: $     

Tranche A Term Loan: $     

Confirmed:

 
 
WACHOVIA BANK, NATIONAL
ASSOCIATION,
as General Administrative Agent
 
 
 
By:
Name:
Title:
 

3